UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 9, 2011 NEW ENERGY SYSTEMS GROUP (Exact Name of Registrant as Specified in Charter) Nevada 001-34847 91-2132336 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 116 West 23rd St., 5th FL New York, NY 10011 (Address of Principal Executive Offices) Registrant's telephone number, including area code: 917-573-0302 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. As reported on the Current Report on Form 8-K of New Energy Systems Group (the “Company”) as filed with the Securities and Exchange Commission on December 15, 2011, on December 9, 2011, the Company closed the transactions contemplated in the Equity Transfer Agreement (“Equity Transfer Agreement”) dated November 24, 2011, with Xuemei Fang (“Fang”) and Weirong Xu (“Xu”, and together with Fang, the “Buyers”). Pursuant to the Equity Transfer Agreement, 100% of the equity interest of Billion Electronics Limited (BVI) (“Billion Electronics”) was transferred to the Buyers for a cash consideration of RMB 85,553,892.75 (approximately $13,549,443). In connection with the completion of the Equity Transfer Agreement, the Company is hereby filing this Amendment No. 1 to the Current Report on Form 8-K to include the requisite pro forma financial information. Item 9.01 Financial Statements and Exhibits. (a)Financial statements of business acquired.Not applicable. (b)Pro forma financial information.See Exhibit 99.1. (c)Shell Company Transactions. Not applicable. (d)Exhibits. Pro forma financial information. 101.INS XBRL INSTANCE DOCUMENT 101.SCH XBRL TAXONOMY EXTENSION SCHEMA DOCUMENT 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101.LAB XBRL TAXONOMY EXTENSION LABELS LINKBASE 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEW ENERGY SYSTEMS GROUP Date: January 17, 2012 By: /s/ Weihe Yu Name:Weihe Yu Title: Chief Executive Officer
